Citation Nr: 0217501	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for psychoneurosis, 
anxiety state, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty service from June 1943 
until June 1946.

By rating action dated in May 1999, the RO increased the 
disability evaluation for psychoneurosis, anxiety state, to 
30 percent disabling.  This appeal comes before the Board 
from an April 2001 rating decision that confirmed and 
continued a 30 percent rating for the service-connected 
psychiatric disorder, and denied service connection for 
PTSD.  After notification of those actions, the veteran 
filed a notice of disagreement (NOD) in May 2001; the RO 
issued a Statement of the Case (SOC) in October 2001; and 
the veteran filed a Substantive Appeal in November 2001.  A 
supplemental statement of the case on the claim for an 
increased rating was issued to the veteran in January 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The veteran did not engage in combat with the enemy 
during service.

4.  The medical evidence on the question of whether the 
veteran has PTSD is equivocal; the veteran's claimed in-
service stressful experiences have not been corroborated by 
service records or other credible supporting evidence; and 
the veteran has not provided sufficient information for VA 
to further attempt to independently verify . 

4.  Psychoneurosis, anxiety state, is manifested by chronic 
anxiety and depression, irritability, sleep impairment, some 
obsessive and ritualistic behavior (that does not interfere 
in routine activities), some guilt and intrusive memories, 
some short-term memory deficit, and more recent evidence of 
tangentiality and illogical thoughts; these symptoms 
represent occupational and social impairment with no more 
than occasional decrease in reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for psychoneurosis, anxiety state, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9410 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

As evidenced by the October 2001 statement of the case and a 
January 2002 supplemental statement of the case, the veteran 
and his representative have been furnished the pertinent 
laws and regulations governing the claim and the reasons for 
the denial.  Hence, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., 
RO letter of June 2000), have been afforded opportunities to 
submit such information and evidence.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
has been provided ample opportunity to submit information 
and evidence.  Moreover, because, as explained below, there 
is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here 
at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Hence, the duty to notify has been 
met.

The Board finds that all necessary development has been 
accomplished.  The record reflects that RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claims by requesting and obtaining extensive VA outpatient 
records dating from 1999 to January 2001.  He also underwent 
VA examinations in April 1999 and March 2000.  As well, 
information the appellant has provided pertaining to his 
claim for PTSD has been extensively researched through the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center).  Significantly, there is 
otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  While 
the appellant and his representative request an additional 
VA examination, given the basis for the denial of the claim 
(as explained in more detail below) for the reasons 
explained it is found 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.

I.  Service Connection for PTSD 

The veteran contends that he suffers from PTSD as a result 
of traumatic events he experienced aboard ship before 
deployment and in the South Pacific during World War II.  In 
extensive written statements to the RO, he describes a 
number of near death incidents and traumatic events, to 
include an occasion on which his ship upended and nearly 
capsized in a wind and rain storm, near decapitation when a 
three-inch tow line split behind him, the constant risk of 
fire or explosion during refueling operations, witnessing 
two Japanese enemy soldiers climb aboard a ship and stab two 
crewmen, observing an officer aboard ship being killed by 
sniper fire from 10 yards away, being swept overboard during 
a tropical storm, seeing another ship hit a floating mine 
blowing a hole in the starboard bow, job duties which 
entailed extreme loss of sleep, and generally being in a 
combat zone where he was exposed to enemy fire and actions.  
The veteran contends that such stressful experiences led him 
to repeatedly collapse, suffer panic attacks, memory lapses 
and continuing nightmares, all of which are symptoms related 
to his diagnosis of PTSD.

The record also includes other reports of the veteran's 
claimed in-service stressful experiences.  For example, the 
report of an April 2000 intake assessment by a VA 
psychologist reflects that the veteran then related several 
incidents that had occurred during WWII that he continued to 
think about.  It was reported that he served aboard a 
gasoline tanker and that he was sent on at least six 
incursions where they had to put the bow of the tanker 
against the shoreline.  He recalled that this was a very 
dangerous mission because the enemy was on the shore and 
planes overhead shooting round at the enemy.  The veteran 
related that he saw several men killed within 25 yards of 
him because of their panic, and incidents where Japanese 
would climb aboard the ship and surprise the officers.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Under the law in effect since the veteran filed his claim 
for service connection for PTSD, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which now 
incorporates the provisions of the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

The evidence of record appears to be equivocal on the 
question of whether a diagnosis of PTSD for the veteran's 
psychiatric symptomatology is, in fact, correct.  Some 
diagnoses of PTSD are of record.  The examiner who prepared 
a February 1999 mental health clinic intake assessment 
included PTSD among the conditions diagnosed on Axis I; VA 
outpatient clinic notes dated between August 1999 and June 
2000 reflect that the veteran received regular individual 
and group therapy for continuing symptoms of, inter alia, 
PTSD; and the report of an April 2000 intake assessment by a 
VA psychologist includes a diagnosis of PTSD, chronic, and 
the examiner's comment that the veteran met the full 
criteria for PTSD.  

On the other hand, however, an April 1999 VA examiner 
indicated that a diagnosis of PTSD "was difficult to make at 
that time."  Furthermore, a VA psychiatric examination in 
March 2001 (presumably, conducted for the purpose of 
resolving the conflicting evidence of record on the question 
of diagnosis) culminated in the psychiatrist's assessment 
that the criteria for a diagnosis of PTSD were not met.  

However, even assuming, for the sake of argument, that the 
veteran has met the first criteria for establishing service 
connection for the condition-a diagnosis of PTSD rendered in 
accordance with the DSM-IV-the Board finds that in this 
case, the claim for service connection must nonetheless fail 
because the second criterion-credible evidence that the 
claimed stressor actually occurred has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2002); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service".  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2002); Zarycki, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Zarycki, 6 Vet. App. at 98.  

The veteran's service personnel records show that served in 
the Coast Guard with an occupational specialty of signalman 
aboard the USS KALAMAZOO.  However, the service personnel 
and medical records do not reveal that the veteran 
participated in a combat capacity, or that he was wounded as 
the result of any enemy action.  The records reflect that he 
was awarded citations that included the Philippine 
Liberation and World War II Victory Ribbon.  Service 
administrative documentation dated between 1944 and 1945 
showing the veteran's duty assignments during that period, 
to include service aboard the USS KALAMAZOO in the South 
Pacific.

On this record, the Board must conclude that the veteran's 
status as a combat veteran has not been established.  
Although he served in the Pacific Theater of operations 
during WWII, his military, personnel and medical records do 
not indicate that he participated in any aspect of a combat 
operation.  He was awarded medals that are not suggestive of 
combat status.  See AR-600-8-22; see also Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  Moreover, the veteran himself has 
not indicated in any of his extensive writings to the VA 
that he engaged in any direct hostile action with the enemy, 
only that he was in a combat zone.  However, service in a 
"combat zone" does not establish combat service.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, 
there is no documentation that any ship on which the veteran 
serviced was involved in any enemy action.  As the evidence 
does not establish that the veteran engaged in combat with 
the enemy during his service, his veteran's statements alone 
are not sufficient to establish the occurrence of any in-
service stressor; rather, corroborating evidence is needed 
to support the claim for service connection.  See 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.

During the course of the claim, the RO attempted to 
independently verify the occurrence of the veteran's claimed 
stressors through contact with the Unit Records Center.  In 
correspondence from the Unit Records Center dated in August 
2001, numerous incidents the veteran claimed to have 
experienced on various dates while stationed aboard the USS 
KALAMAZOO in the Pacific Theater were compared with the deck 
logs from those dates.  It was reported in each instance 
that the deck logs confirmed the ship's location but did not 
record any official reference to the events reported by the 
veteran.  Copies of deck logs dated in 1945 of the USS 
KALAMAZOO were attached.  

In the Statement of the Case the RO issued to the veteran 
and his representative in October 2001, the RO explained 
that the attempt to verify the veteran's claimed stressors 
through the Unit Records Center had been unsuccessful, and 
that the director of the center had indicated that more 
specific information was needed to research casualties 
reported by the veteran.  Thereafter, the RO gave the 
veteran and his representative a period of 60 days to 
provide further information and evidence.  The veteran 
furnished copies of documents associated with his 
separation.  He also submitted statements indicating that, 
during his service, he was a member of the crew of a U.S. 
Coast Guard rescue tugboat, the "Calumet," for seven months 
(during which time he had two "near death under way 
incidents"), and that he had spent a week on a training 
cruise to the Caribbean on the USS COROLIA, a Navy 
destroyer; however, the veteran also indicated that "there 
were no incidents which I can report to help support my 
claim,"and, in a January 2002 statement, he indicated that 
he had nothing further to add to his appeal.  The veteran's 
representative submitted additional argument, but no 
additional information, in April 2002.  

In sum, the Board notes that the veteran has reported 
numerous in-service stressful incidents he now claims led to 
the onset of PTSD.  As indicated above, however, the record 
includes no evidence to support the veteran's assertions.  
Official documentation submitted by the Unit Records Center 
confirms that he was indeed stationed at various ports in 
the South Pacific during the time claimed.  However, there 
is no corroboration of any attack upon the veteran or the 
region in which the USS KALAMAZOO was deployed, and the deck 
logs for that ship were silent for any documentation of any 
of the incidents claimed by the veteran.  As well, there is 
no evidence in the service medical records of any such 
injury to the veteran consistent with his assertions, 
specifically with respect to his claim that he fell 
overboard during a storm.  Furthermore, the veteran has not 
provided sufficient information for VA to attempt to further 
independently corroborate any of his claimed in-service 
stressful experiences, to include specific information about 
any casualties associated with the veteran's alleged 
experiences, or experiences aboard any other vessels.  

As the Board thus finds that there are no verified or 
verifiable in-service stressful experiences to support a 
diagnosis of PTSD, further development of the claim, to 
include additional VA examination as requested by the 
veteran and his representative, is not warranted.  Absent 
credible supporting evidence that the claimed stressors 
occurred, the regulatory criteria for a grant of service 
connection for that PTSD have not been met, and the claim 
for service connection must be denied.  

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Increased rating for psychoneurosis, anxiety state

A.  Factual Background

Service connection for psychoneurosis, anxiety state, was 
granted by rating action dated in January 1947, and a 10 
percent disability evaluation was assigned.  By rating 
action dated in May 1999, the disability evaluation for the 
service-connected psychiatric disorder was increased to 30 
percent, effective February 8, 1999.  A claim for an 
increase in service-connected psychiatric disability was 
received in August 2000.

The veteran's reported psychiatric symptoms throughout the 
appeal period have been extensively delineated above.  Upon 
examination for the VA in April 1999, he was observed to be 
very neatly dressed and well groomed.  He was alert and 
fully oriented and seemed in good contact with reality.  It 
was reported that he spoke clearly and purposely, and seemed 
above average in intellectual functioning.  He was 
cooperative and attentive and showed adequate abstractional 
abilities and situational judgment.  The veteran performed 
simple addition and multiplication, and serial sevens 
accurately except for one error.  He was able to recall 
three out of four objects at five minutes and could name the 
last three presidents.  He described his mood as nervous, 
and seemed mildly tense, particularly with detail, with 
little expressive emotion in what seemed like a somewhat 
constrictive affect.  There was no evidence of psychosis.  
He denied hallucinations, and paranoid, suicidal and 
homicidal ideations.  He denied obsessions except worries 
about money.  He also denied compulsions but did admit that 
'I do live by the clock.'  Following diagnoses of anxiety 
disorder, NOS, depression, NOS, and sleep disorder, NOS, 
with insomnia, a Global Assessment of Functioning (GAF) 
score of 62-64 was rendered.  

Upon psychiatric examination for the VA in March 2001, the 
veteran was noted to be dressed in a suit and tie, and 
carried an overcoat.  He was observed to be anxious in his 
physical manner, stood for the first two to three minutes of 
the examination, and required two or three prompts before he 
sat down.  It was reported that after sitting, he continued 
to look anxious and fidgeted through most of the 
examination.  The examiner related that the veteran was 
aware of his anxiety and called attention to it when he 
noticed that he became overly verbal and off track, 
requiring redirection.  It was reported that he was easily 
sidetracked by details, and had much difficulty following 
the larger story or following directed questions.  The 
veteran was alert and fully oriented, but demonstrated some 
mild to moderate short-term memory impairment.  
Concentration was intact on simple testing.  Mood was 
anxious and affect was moderately anxious.  Thoughts were 
relevant, but often times tangential and not quite logical.  
He denied psychotic symptoms as well as suicidal or 
homicidal thoughts.  Insight was partial and judgment was 
good.  The examiner commented that there was some impairment 
of thought process and communication in the form of some 
tangentiality of thought, but that the appellant denied 
delusions, hallucinations or inappropriate behavior.  It as 
added that the veteran was able to maintain minimum personal 
hygiene and other basic living activities, but that 
obsessive or ritualistic behavior appeared to be quite 
prominent, although not interfering with his routine 
activities.  Rate and flow of speech were found to be 
normal.  It was noted that he did not have specific panic 
attacks, but admitted to both anxiety and depression.  The 
veteran denied imperative impulse control, but reported some 
sleep impairment that was improved on Nortriptyline.  
Following diagnoses of anxiety disorder, NOS, and 
depression, NOS, a current GAF of 60 was rendered.  

VA outpatient clinical records dated between 1999 and 
October 2001 reflect that the veteran received regular and 
ongoing treatment for complaints that included increased 
dreams, which he described as nightmares.  Throughout this 
period, it was reported that mood and affect were depressed, 
and that he was obsessed with details, but that he denied 
homicidal or suicidal ideation, and hallucinations and 
delusions.  It was reported that judgment and insight were 
not impaired and that sleep impairment had been helped by 
medication.  The veteran was reported to have stated on a 
number of occasions during this period that he was enjoying 
doing other things, including reading and being outside.  

B.  Legal Analysis

The veteran and his representative contend that his service-
connected anxiety disorder is more severely disabling than 
reflected by the currently assigned disability evaluation 
and warrants a higher disability rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Generally, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that since February 1999, the veteran's 
psychoneurosis, anxiety state, has been rated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9410 
(2002).  Under the General Rating Formula for Mental 
Disorders, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names 
of close relatives, own occupation, or own name.

A review of the evidence pertinent to the veteran's current 
claim for a higher rating reveals that his service-connected 
psychiatric disability has been manifested by chronic 
anxiety and depression, irritability, sleep impairment, some 
obsessive and ritualistic behavior (that does not interfere 
with routine activities), some guilt and intrusive memories, 
some short-term memory deficit, and more recent evidence of 
tangentiality and illogical thoughts. VA outpatient clinical 
records dating from February 1999 show that he receives 
continuing follow-up for such symptoms.  

While the veteran does display symptoms of some short term 
memory impairment there simply is no medical evidence of the 
other criteria required for the next higher, 50 percent 
evaluation, such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The record reflects that cognitive 
functioning on the whole is intact.  Doctors have 
consistently reported the veteran to be well oriented with 
good insight and judgment.  Speech has been noted to be 
relevant and coherent.  There are no indications of any 
current panic attacks.  It is indicated that the veteran is 
retired, but appears to take care of his disabled wife on 
his own, to whom he has been married for over 50 years.  
Personal relationships are not shown to be impaired.  

The Board also notes that on examination in 1999 and 2001, 
the examiners provided GAF scores of 62-64, and 60, 
respectively.  According to the DSM-IV, GAF scores between 
61 and 70 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  
This would appear to be consistent with the symptomatology 
shown, which in turn, is consistent with the level of 
impairment contemplated by the currently assigned 30 percent 
evaluation.  The Board notes that the most recent examiner 
assigned a GAF of 60, indicating a slight worsening of the 
veteran's condition, this fact, alone, does not indicate 
that the veteran's PTSD has worsened to the extent that the 
criteria for the next higher, 50 percent, evaluation are now 
met.  While GAFs of 51-60 indicate serious symptoms 
(suicidal ideation, severe obsessional rituals, and frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning, the actual symptoms exhibited by the 
veteran (which includes only some obsessive and ritualistic 
behavior that does not interfere with routine activities) 
indicate a disability picture that more nearly approximates 
the criteria for the currently assigned 30 percent 
evaluation.  

For the foregoing reasons, the Board finds that the 
psychiatric symptoms exhibited represent occupational and 
social impairment with no more than occasional decrease in 
reliability and productivity; this level of impairment is 
consistent with the criteria for the current 30 percent 
evaluation for the disability.  As the criteria for the 50 
percent evaluation simply are not met, it thus stands to 
reason that the criteria for an even higher (70 or 100 
percent) schedular evaluation likewise are not met.  

Additionally, there is no showing that the symptomatology 
associated with this disability reflects such an exceptional 
or unusual disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. §  3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for service-connected psychoneurosis, 
anxiety state, must be denied.  In reaching the above 
conclusion, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57. 



ORDER

Service connection for PTSD is denied.  

A rating in excess of 30 percent for psychoneurosis, anxiety 
state, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

